Citation Nr: 0515957	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-00 326	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from May 1946 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a  rating determination of August 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus, on the basis that a well-grounded claim had not 
been submitted.  

The veteran presented oral testimony at a personal hearing 
before a Decision Review Officer at the RO in March 2000, a 
transcript of which has been associated with the claims file.  

The Board remanded the claim in February 2001 and in November 
2003 for development and adjudicative action.  Most recently, 
in November 2004, the RO determined, on the merits, that 
entitlement to service connection for bilateral hearing loss 
and for tinnitus was not established.  


FINDING OF FACT

On May 3, 2005,  the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Waco, Texas, by 
transmission of a Certificate of Death, that the veteran died 
on February [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which may be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


